Citation Nr: 1503247	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  03-22 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to February 2, 2000, for the grant of a total disability rating for compensation based on individual unemployability (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Edward Bates, attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1972 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Los Angeles, California, which, in pertinent part, granted entitlement to a TDIU, effective February 2, 2000.

In a June 2004 decision, the Board denied entitlement to an earlier effective date for the grant of a TDIU.  The Veteran appealed the Board's decision to the United States Court of Veterans Claims (Court).  In February 2005, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court vacated the June 2004 Board decision.

In December 2005, the Board remanded the claim for further development, which included providing notice to the Veteran pursuant to the Veterans Claims Assistance Act.  Thereafter, in a November 2006 decision, the Board denied entitlement to an effective date prior to February 2, 2000 for the grant of a TDIU.

The Veteran appealed the Board's November 2006 decision.  In a June 2008 Memorandum Decision, the Court vacated the Board's November 2006 decision and remanded the case to the Board.

The Board remanded the case in September 2009 to obtain outstanding Social Security Administration (SSA) records and for adjudication of the claim under 38 C.F.R. § 3.400(o)(2).

In May 2011, September 2012, March and 2013, the case was remanded by the Board to obtain a VA medical opinion.

Most recently, this matter was remanded by the Board in August 2014.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience since February 2, 1999.


CONCLUSION OF LAW

The criteria for an effective date of February 2, 1999 for an award of an extraschedular TDIU have been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

In light of the favorable action taken by the Board, no purpose would be served by undertaking an analysis of whether there has been compliance with the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis and Legal Criteria 

According to 38 C.F.R. § 3.400(o)(2), the effective of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2014);see also Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran filed an increased rating claim for his service-connected low back disability, right shoulder disability, right finger disability, vocal cord disability and scar, which was received by VA on February 2, 2000.  A formal claim for a TDIU was received in September 2000.  In a July 2001 rating decision, the RO granted a TDIU effective February 2, 2000, the date his increased rating claim was received.  The Veteran asserts that an effective date prior to February 2, 2000 for the grant of a TDIU is warranted.  

At the time he filed his claim on February 2, 2000, service connection was in effect for a low back disability, evaluated as 40 percent disabling; a right shoulder disability, evaluated as 20 percent disabling; a scar, evaluated as noncompensable; a vocal cord disability, evaluated as noncompensable; and a right finger disability, evaluated as noncompensable.  His combined disability evaluation was 50 percent disabling.  It was 30 percent prior to that date.  Thus, he did not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to February 2, 2000.

The above notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).

The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim was referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Accordingly, in September 2014, the Veteran's claim was forwarded to the Director of VA's Compensation and Pension Service for extraschedular consideration.  The Director determined that the evidence of record did not show that the Veteran was unemployable due solely to service-connected disabilities prior to February 2, 2000. 

The Board may now review the decision of the Director of C&P with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination on this matter.  See Anderson v. Shinseki, 22 Vet. App. 423 (2008).

The record indicates that the Veteran completed high school and was last employed in June 1993 as an electrician.  There is no indication from the claims folder that he has ever received vocational rehabilitation training or any other specialized training.  

VA and private treatment records note treatment for and complaints of low back pain.  VA treatment records dated in March 1999 indicate that the appellant had a morphine pump infusion to his spine to alleviate his chronic back pain.  

In October 2012 a VA opinion was obtained to determine whether from February 1, 1999 through February 1, 2000, the Veteran' service connected disabilities prevented him from securing or following a substantially gainful occupation.  The physician assistant noted that in reviewing the Veteran's medical records, the following work/employment restrictions would apply for the prescribed time period: with regard to the Veteran's low back disability, no prolonged sitting, standing without breaks, no heavy lifting, not repetitive bending, squatting stooping or climbing; and with regard to the right shoulder disability, no repetitive pushing or pulling, avoid heavy lifting and no above the shoulder activity.  There were no restrictions associated with the service-connected scar, vocal cord or right finger disabilities.  In a May 2013 addendum opinion, the physician assistant determined that the Veteran's service-connected disabilities did not, either singularly or jointly, render him unable to secure and follow a substantially gainful occupation.  

The Veteran has consistently stated that he has been unable to work as an electrician due to his service-connected disabilities since 1993.  Although the VA physician's assistant determined that the appellant's service-connected disabilities did not render him unemployable prior to February 2, 2000, there is no indication that she considered the infusion of a morphine pump to alleviate his chronic back pain, his educational background or his employment history as an electrician when rendering her opinion.  Moreover, she did not provide a rationale to support her opinion.  The physician assistant also identified a number of physical restrictions due to the Veteran's low back and right shoulder disabilities.  The Board finds that the physical limitations identified are severe enough to have rendered the Veteran incapable of securing and following substantially gainful employment in the year prior to February 2, 2000.  In so finding, the Board has considered the likely physical requirements for an electrician, and his lack of skill or training in other fields.  Therefore, even though the record indicates unemployability due to a nonservice-connected  PTSD and cervical spine disability, for which he has been awarded benefits from the Social Security Administration (SSA), the Board nevertheless finds that, even absent such conditions, the Veteran's service-connected disabilities alone render him incapable of substantially gainful employment.  The Board finally notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Therefore, based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that an extraschedular TDIU is warranted from February 2, 1999.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date of February 2, 1999 for an extraschedular TDIU is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


